Exhibit 10.15

Execution Copy

PACKAGING AND SUPPLY AGREEMENT

This PACKAGING AND SUPPLY AGREEMENT (the “Agreement”) effective as of June 16,
2008 (the “Effective Date”), is entered into by and between SHARP CORPORATION, a
corporation organized and existing under the laws of Pennsylvania having its
principal office at 7451 Keebler Way, Allentown, Pennsylvania 18106 (“Sharp”)
and Transcept Pharmaceuticals, Inc., a Delaware corporation having its principal
office at 1003 W. Cutting Blvd., Suite 110, Pt. Richmond, CA 94804
(“Manufacturer”).

WITNESSETH:

WHEREAS, Manufacturer desires to engage Sharp to Package (as defined below) the
Product (as defined below) and supply Packaged Product (as defined below) to
Manufacturer or its Designee (as defined below) pursuant to orders from
Manufacturer or its Designee from time to time, all in accordance with the terms
and conditions set forth in this Agreement; and

WHEREAS, Sharp desires to accept such engagement under the terms and conditions
set forth in this Agreement;

NOW, THEREFORE, in consideration of these premises and the covenants, agreements
and stipulations hereinafter set forth, and for other good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, agree as follows:

1. Definitions.

1.1 “Affiliate” shall mean, with respect to a party hereto, any corporation,
firm, partnership or other entity, which controls, is controlled by or is under
common control with a party hereto. For purposes of this definition, “control”
shall mean: (i) the ownership of at least fifty percent (50%) of the shares of
the subject entity entitled to vote in the election of directors (or, in the
case of an entity that is not a corporation, for the election of the
corresponding managing authority), or (ii) if not meeting the preceding
criteria, ownership of the voting stock, or other voting rights to elect
directors or management authority of the controlled entity, at the maximum
ownership amount permitted in the country where such controlled entity exists.

1.2 “Agency” shall mean any federal, state or local governmental regulatory
authority (domestic or foreign) involved in regulating any aspect of the
development, market approval, packaging, sale, distribution or use of the
Product, the Packaging or the Packaged Product or the sale of any of the
foregoing, including the FDA (as defined below), the United States Department of
Justice Drug Enforcement Administration and the EMEA (as defined below).

1.3 “Applicable Laws” shall mean all laws, ordinances, rules and regulations of
any Agency or other governmental authority that apply to the sale, manufacture,
distribution and development of the Product, Sharp’s Packaging and storage of
Product and storage and supply of

 

 

Confidential treatment has been requested for portions of this exhibit. These
portions have been omitted from this exhibit and have been filed separately with
the Securities and Exchange Commission.



--------------------------------------------------------------------------------

Packaged Product, or this Agreement, including without limitation (a) all
applicable federal, state and local laws and regulations; (b) the U.S. Federal
Food, Drug and Cosmetic Act, (c) regulations and guidelines of the FDA and other
Agencies, and ICH guidelines and (d) cGMP, and if applicable, current Good
Laboratory Practices and current Good Clinical Practices promulgated by the FDA
and other Agencies.

1.4 “Brand Image” shall have the meaning set forth in Section 8.1.

1.5 “Calendar Quarter” shall mean a three-month period commencing on
January 1, April 1, July 1 or October 1, as applicable.

1.6 “cGMP” shall mean all laws, regulations and standards relating to the
Packaging and storage of the Products and the storage of the Packaged Products
(domestic or foreign), including but not limited to, the FDA current Good
Manufacturing Practices, as set forth in the Title 21 of the United States Code
of Federal Regulations and the EEC Good Manufacturing Guidelines, Volume IV,
(and in European Community Directive 91/356/EEC) as such Regulations and
Guidelines may be revised from time to time, as interpreted by the ICH
Guideline, and any other applicable laws, guidelines and regulations. In the
event of a conflict between the FDA and the EEC standards, Sharp shall adhere to
the more stringent standard so the Packaged Product may be distributed in either
territory.

1.7 “Confidential Information” shall mean any and all information that, if
disclosed in tangible form, is marked “confidential” or with other similar
designation to indicate its confidential or proprietary nature or, if disclosed
orally, is indicated orally to be confidential or proprietary by the party
disclosing the information at the time of the disclosure and is confirmed in
writing as confidential or proprietary by the disclosing party within forty-five
(45) days after such disclosure.

1.8 “Designee” shall mean a party with whom Manufacturer has a relationship with
in connection with the Product (including but not limited to a partner, supplier
or distributor) who does not provide outsourced contract packaging services to
third parties.

1.9 “EMEA” shall mean the European Medicines Evaluation Agency or any successor
agency having substantially the same function.

1.10 “Facilities” shall mean Sharp’s manufacturing facilities located at 23
Carland Road, Conshohocken, Pennsylvania 19428, and 7451 Keebler Way, Allentown,
Pennsylvania 19106 and/or any other facility as may be designated by Sharp from
time to time during the Term and approved in advance in writing by the
Manufacturer for use.

1.11 “FDA” shall mean the United States Food and Drug Administration or any
successor agency having substantially the same function.

1.12 “Firm Order” shall mean a firm order as described in Section 4.2(b).

 

2



--------------------------------------------------------------------------------

1.13 “ICH Guideline” shall mean the Harmonized Tripartite Guideline of the
International Conference on Harmonization of Technical Requirements for
Registration of Pharmaceuticals for Human Use.

1.14 “Labeling” shall mean the design and specifications for the artwork and
text required for the labels and packaging inserts for Packaged Product, in each
case in the form provided by Manufacturer to Sharp.

1.15 “Manufacturer Carrier” shall mean a carrier with whom Manufacturer has an
agreement to ship Packaged Products upon receipt of them from Sharp in
accordance with Section 5.2.

1.16 “Manufacturer Information” shall mean the Product, Labeling and
Specifications in the form provided by Manufacturer to Sharp hereunder and used
by Sharp in accordance with the Specifications (in the case of Product and
Labeling) and Manufacturer’s written instructions.

1.17 “Packaged Product(s)” shall mean the Products as contained in the Packaging
produced by Sharp under the Agreement and in accordance with the Specifications
and Manufacturer’s written instructions

1.18 “Package/Packaging” shall mean all the physical and operation services and
materials necessary for the packaging and labeling of the Product as set forth
in and in accordance with the Specifications, which contain the Product in the
form required by the Specifications.

1.19 “Packaging Materials” shall mean the components and other materials
utilized by Sharp in connection with the processing, packaging and labeling of
the Products, in accordance with the Specifications, which shall either be
supplied by Manufacturer or purchased by Sharp on Manufacturer’s behalf.

1.20 “Price” shall mean the price to be paid by Manufacturer to Sharp for the
Packaged Products as set forth on Exhibit B and as may be adjusted in accordance
with Section 5.1.

1.21 “Products” shall mean the products described on Exhibit A to be
manufactured by or on behalf of Manufacturer and shipped to Sharp for packaging.
Upon the parties’ mutual written consent, the parties may from time to time
during the Term amend Exhibit A to remove, add or substitute Products.

1.22 “Purchase Order” shall have the meaning set forth in Section 4.2(b).

1.23

1.24 “Revised Purchase Order” shall have the meaning set forth in
Section 4.2(c).

 

3



--------------------------------------------------------------------------------

1.25 “Specifications” shall mean the specifications for the Packaging of Product
set forth in Exhibit C, which may be revised and refined during the Term upon
the prior mutual written agreement of Sharp and Manufacturer in accordance with
this Agreement.

1.26 “Start-Up Activities” shall have the meaning set forth on Exhibit D.

1.27 “Term,” “Initial Term” and “Subsequent Term” shall have the meanings set
forth in Section 11.1.

1.28 “Tooling” shall mean the tooling made for the Packaging of the Products and
listed on Exhibit E.

The definitions in this Section 1 shall apply equally to both the singular and
plural forms of the terms defined. The words “include,” “includes” and
“including” shall be deemed to be followed by the phrase “without limitation.”
The words “day” or “year” means a calendar day or year, respectively, unless
otherwise specified. All references herein to Sections and Exhibits shall be
deemed references to Sections of this Agreement and Exhibits to this Agreement
unless the context shall otherwise require.

2. Nature of Engagement

2.1 Engagement. Manufacturer hereby engages Sharp, and Sharp hereby accepts
Manufacturer’s engagement, as Manufacturer’s independent contractor to store and
Package the Products (including affixing any labels and packaging inserts in
accordance with the Labeling approved by Manufacturer) and store and supply the
Packaged Products, in each case in accordance with: (i) the Specifications;
(ii) Applicable Laws and (iii) the terms and conditions of this Agreement. In
addition, Sharp will be responsible for procuring, inspecting and purchasing
adequate Packaging Materials, as necessary to fill the Manufacturer Purchase
Orders, unless otherwise agreed to by the parties in writing. Sharp shall be a
nonexclusive supplier of the foregoing services with respect to the Products and
the Packaged Products.

2.2 Labeling and Materials. Manufacturer will approve and specify all Labeling
to be used on each Packaged Product, including from time to time any changes or
modifications to such Labeling. Sharp will only use Manufacturer-approved
Labeling (and only such Labeling) on the Packaged Products, and will not use
such Labeling on any other product or for purposes other than the performance of
the Packaging services in accordance with this Agreement. In the event that
Manufacturer changes or modifies the Labeling for Packaged Product, Sharp will:
(A) with respect to Product not then Packaged at the time of such Labeling
change or modification, Package such Product on a going-forward basis; and
(B) with respect to Packaged Product in Sharp’s control or possession that has
already been Packaged in accordance with the prior Labeling specifications,
either (i) re-sticker such Packaged Product to comply with the modified Labeling
specifications or, if in Sharp’s commercially reasonable discretion such
re-stickering is not practicable, (ii) re-work and re-Package such Product to
comply with the modified Labeling specifications. Manufacturer will reimburse
Sharp for any reasonable and documented out-of-pocket expenses and production
costs to the extent incurred by Sharp in connection with any change of Labeling
of Packaged Product described in the foregoing sentence.

 

4



--------------------------------------------------------------------------------

2.3 Independent Contractor. Sharp shall be deemed an independent contractor with
respect to the terms and provisions of this Agreement and shall not in any
respect act as an agent or employee of Manufacturer. Neither party shall be
liable for any of the debts or obligations of the other and neither party shall
have any authority or right to act for or incur any liability of any kind,
express or implied, in the name of or on behalf of the other party. All persons
employed by Sharp in connection with the storage, Packaging and supply of the
Products and the Packaged Products to Manufacturer shall be employees or agents
of Sharp and under no circumstances shall Sharp or any of its employees or
agents be deemed to be employees or agents of Manufacturer.

3. Start-Up Activities.

3.1 Start-Up Activities. Sharp shall complete to the reasonable satisfaction of
Manufacturer the Start-Up Activities in accordance with the time schedule set
forth on Exhibit D. Any protocols and reports prepared by Sharp in connection
with the Start-Up Activities shall be subject to Manufacturer’s prior review and
approval. Sharp shall permit a representative of Manufacturer to observe and
review the Start-Up Activities at the Facilities during normal business hours
and upon reasonable notice. The validation reports produced in connection with
the Start-Up Activities shall be deemed Confidential Information of Sharp and
Manufacturer for purposes of Article 12 of this Agreement. The costs associated
with the Start-Up Activities shall be as agreed upon by the parties and shall be
borne by Manufacturer.

3.2 Purchase and Installation of Equipment Molds and Tooling. Sharp shall be
responsible for installing at its Facilities any and all new equipment, molds
and/or modifications to existing equipment and molds necessary for the Packaging
of the Products and for preparing the Packaged Products for shipment, and all
costs and expenses associated therewith; provided, however, that Manufacturer
shall be responsible for the documented and reasonable costs and expenses
associated with the development and manufacturing of the Tooling (which shall be
paid by Manufacturer as set forth in Section 5.1(d)), but in no event shall such
costs and expenses exceed estimated costs and expenses set forth in Exhibit E.
Sharp shall maintain and store the Tooling at the Facilities and shall retain
all right, title and interest in and to the Tooling during and after the Term;
provided, however that Sharp shall use the Tooling only in connection with the
packaging of Products for Manufacturer and shall not modify the Tooling without
the consent of Manufacturer.

4. Agreement to Supply; Forecasts; Purchase Orders.

4.1 Generally. During the Term, Sharp shall store and Package the Products and
store and supply to Manufacturer the Packaged Products pursuant to Manufacturer
Purchase Orders (as defined below) submitted to Sharp under Firm Orders, all in
accordance with the Specifications and the terms of this Agreement, and
Manufacturer shall pay for the Packaged Products in accordance with Section 5 of
this Agreement. For purposes of clarity, Manufacturer may order Packaging and
Packaged Product hereunder through its Designee, and Sharp agrees to perform
such Packaging and supply such Packaged Product to such Designee pursuant to the
terms of this Agreement.

 

5



--------------------------------------------------------------------------------

Manufacturer agrees that, in the event that it delegates one or more of its
responsibilities hereunder to a Designee, unless otherwise agreed to in writing
by the parties, Manufacturer shall remain fully responsible for the performance
of such responsibilities (including any payment obligations under this
Agreement). Sharp shall maintain: (i) sufficient inventories of Packaging
Materials in order to satisfy the Firm Orders volumes and (ii) [***]
([***]) [***].

4.2 Forecasts and Firm Orders.

(a) Beginning on the date hereof and hereafter on or prior to the fifth day
preceding each calendar month of the Term, Manufacturer shall provide Sharp with
a twelve (12) month rolling forecast (each, a “Forecast”) of Manufacturer’s
quantity and delivery date requirements for the Packaged Products.

(b) The first three (3) months of each Forecast shall constitute a firm order
(“Firm Order”) and shall be binding upon Manufacturer (whether or not Sharp
receives a Purchase Order in connection with such [***] month period). For the
purposes of ordering packaging materials and scheduling capacity, Manufacturer
shall provide Sharp with purchase orders on its standard form setting forth
(i) the quantity of Packaged Product ordered; (ii) the delivery date for such
order; and (iii) the lot numbers to be applied to such Packaged Product (each, a
“Purchase Order”) in connection with such three (3) month period for the
Packaged Products to be supplied during such period. So long as the quantity and
delivery date requirements set forth in the Purchase Orders during such three
(3) month period are consistent with the applicable Firm Order, Sharp shall
respond with an order acknowledgment within five (5) business days. If the
quantity and delivery date requirements set forth in the Purchase Orders are not
consistent with the applicable Firm Order, or in the event that Manufacturer
desires to subsequently amend a Purchase Order, then the parties shall cooperate
in good faith to develop a mutually agreeable purchase order (a “Revised
Purchase Order”) at least [***] ([***]) days prior to the scheduled start of
production; provided, however that in the event a Revised Purchase Order is not
agreed upon by the parties, Manufacturer shall be obligated to purchase and
Sharp shall be obligated to supply all Packaged Products arising from such Firm
Order.

(c) If any such Revised Purchase Order requires a decrease in the production
volume of the Packaged Products requested in the Finn Order, Manufacturer shall
be responsible for (i) [***]. Notwithstanding anything to the contrary in this
Section 4.2(c), Manufacturer shall not be obligated to reimburse Sharp for
Packaging Materials that are used for subsequent orders of Packaged Products
placed by Manufacturer and Packaging Materials that are used by Sharp on behalf
of its other customers. Upon payment of the costs related to a Revised Purchase
Order, Sharp shall upon request deliver to Manufacturer, at Manufacturer’s
expense, any unused Packaging Materials and other components paid for by
Manufacturer.

 

6

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

(d) Nothing printed or written on any Manufacturer Purchase Order outside of the
scope described in Section 4.2(b), or on any Sharp order acknowledgement or on
any other similar form or document, shall modify or expand either party’s
obligations under this Agreement. In the event of any inconsistency between the
terras of any Purchase Order or Sharp order acknowledgement, on the one hand,
and the terms of this Agreement, on the other hand, the terms of this Agreement
shall prevail.

4.3 Production Requirements. Subject to the terms of this Agreement, Sharp shall
(a) devote the necessary production capacity to fulfill the quantity and
delivery date requirements set forth in each Purchase Order, and (b) use
commercially reasonable efforts to make available sufficient additional
production capacity to comply with (i) Manufacturer Purchase Orders that have
quantity and delivery date requirements that are more onerous than the Firm
Order for such Calendar Quarter (ii) change orders that shorten the delivery
date requirements or require an increase in the production volume of the
Packaged Products requested in the Firm Order.

4.4 Manufacturer’s Supply Obligations. Sharp’s obligations to fulfill any Firm
Order are subject to Manufacturer’s obligation to provide Sharp with the
following items within the following time periods:

(a) At least [***] ([***]) [***] prior to Sharp’s commencement of the production
of the Packaged Products, any text, graphics or other artwork to be printed by
Sharp on the Packaging Materials, all of which shall be in conformity with the
regulations of the United States Food and Ding Administration and any other
applicable Agency;

(b) At least [***] ([***]) [***] prior to Sharp’s commencement of the production
of the Packaged Products, any Packaging Materials that are to be supplied by
Manufacturer;

(c) At least [***] ([***]) [***] prior to Sharp’s commencement of the production
of the Packaged Products, the lot and expiry information of the Products; and

(d) At least [***] ([***]) [***] prior to Sharp’s commencement of the production
of the Packaged Products, the Products.

4.5 Storage Facilities; Inventory. Sharp agrees to provide adequate storage
space for the Products and the Packaged Products. Sharp will keep adequate
inventories of Packaging Materials on hand or with suppliers to accommodate
variations in packaging that may be required by Manufacturer hereunder.

4.6 Packaged Product Samples. Sharp shall provide Manufacturer with
representative lot samples of Packaged Products promptly upon request. Such
Packaged Product samples shall be shipped to Manufacturer in accordance with the
provisions set forth in Section 5.2.

 

7

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

5. Price; Payment; Shipping Instructions.

5.1 Determination of Prices.

(a) The Prices to be paid to Sharp by Manufacturer for the supply of the
Packaged Products (including storage) shall be as set forth on Exhibit B (the
“Packaging Fee”). The Packaging Fee for the Product will not be increased during
the first year of the Initial Term. Thereafter, the Parties will review the
Packaging Fee on an annual basis, and any increase or decrease shall become
effective on the anniversary of the Effective Date. Sharp shall submit to
Manufacturer any documentation supporting any increase or decrease in labor or
Packaging Materials costs for the upcoming year [***] ([***]) days prior to the
anniversary of the Effective Date, which increase with respect to the labor
component of the Packaging Fee may not exceed a [***] ([***]) increase from the
Packaging Fee for the immediately prior year. Manufacturer and Sharp shall
execute an amended Exhibit B to this Agreement to adjust the Packaging Fee for
the upcoming year as mutually agreed to in accordance with this Section 5.1(a).

Notwithstanding the foregoing, at any time during the Initial Term or
thereafter, Sharp may adjust the Prices set forth on Exhibit B in accordance
with the following (any such adjustment shall be reflected by a written
amendment to Exhibit B):

(i) During the Term Sharp shall be entitled to increase the Prices (a) for labor
charges, Packaging Materials costs and any other costs incurred by Sharp as a
result of (1) Revised Purchase Orders that have quantity and delivery date
requirements that are more onerous than the Firm Order for such [***] period or
(2) change orders that shorten the delivery date requirements or require an
increase in the production volume of the Packaged Products requested in the Firm
Order; provided that the Price adjustment will equal the increase in the direct
or indirect out-of-pocket costs incurred by Sharp, (b) in the event that there
is an increase greater than [***] ([***]) in the cost of the Packaging
Materials, in which case Sharp will pass through the amount of the increase in
excess of such [***] ([***]) to Manufacturer after providing Customer with
written documentation supporting any such increase and (c) in the event that a
forecast projects a material decrease from the anticipated volumes set forth in
the initial forecast, provided that the parties shall renegotiate in good faith
the Prices that shall apply to the new volume levels.

(ii) Prior to the commencement of any Subsequent Term, the parties shall
renegotiate in good faith the Prices that shall apply to such Subsequent Term.
The parties shall take into account in any such renegotiations Sharp’s
production rates and costs of production as of the end of the then current Term.

(b) Notwithstanding the foregoing, Sharp will use commercially reasonable
efforts to limit any Price increases pursuant to Section 5.1(a)(i) and
Section 5.1(a)(ii). Sharp agrees to provide to Manufacturer back-up
documentation of all costs changes in detail reasonably sufficient to justify
changes in Price.

c) The Prices set forth on Exhibit B do not include use, consumption, or excise
taxes of any taxing authority. The amount of such taxes, if any, will be added
to the Price of the Packaged Products in effect at the time of shipment thereof
and shall be reflected in the invoices submitted to

 

8

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

Manufacturer by Sharp pursuant to Section 5.3. Manufacturer shall pay the amount
of such taxes to Sharp in accordance with the payment provisions relating to
shipments of Packaged Products set forth in Section 5.3. Sharp shall provide
Manufacturer prompt notice of any such taxes that are initially assessed against
Sharp or that Sharp receives notice of from a tax or other government authority.
Notwithstanding the foregoing, each party shall bear and pay all federal, state
and local taxes based upon or measured by its net income, and all franchise
taxes based upon its corporation existence, or its general corporate right to
transact business.

(d) The Price for the [***] of this Agreement shall also include a pro rata
portion of the costs and expenses directly related to the Tooling based on the
quantity set forth in the initial [***] ([***]) [***] rolling forecast provided
pursuant to Section 4.2. At the end of such [***] ([***]) [***] period, if the
full amount of such Tooling costs and expenses have not been recovered by Sharp
hereunder, Sharp shall invoice Manufacturer for the unpaid balance.

5.2 Shipping. Sharp shall deliver the quantities of Packaged Product ordered by
Manufacturer on the dates specified in Manufacturer Purchase Orders submitted in
accordance with Section 4.2(c). Sharp shall arrange for the shipment of the
Packaged Products in accordance with Manufacturer’s instructions, all of which
shipments shall be made F.O.B. (UCC) Sharp’s loading docks at the Facilities.
Manufacturer shall provide Sharp with a list of the Manufacturer Carriers and
Sharp shall schedule freight pick up by a Manufacturer Carrier, load the
Manufacturer Carrier’s trailer and complete any necessary documentation relating
thereto. Manufacturer shall pay outbound freight delivery costs. All Packaged
Products delivered hereunder shall be suitably packed for shipment by Sharp in
accordance with good commercial practices with respect to protection of such
Packaged Product during transportation and marked for shipment to Manufacturer’s
specified receiving point.

5.3 Invoices. Sharp shall submit invoices to Manufacturer for all shipments of
Packaged Products hereunder upon delivery of such Packaged Products to the
Manufacturer Carrier at the Facilities. All invoices will be sent to the address
specified in the applicable Manufacturer Purchase Order, and each invoice will
state the aggregate, type and Price for Packaged Product in a given shipment,
plus any insurance, taxes, or other costs incident to the purchase or shipment
initially paid by Sharp but to be borne by Manufacturer under this Agreement
pursuant to Section 5.2. Each invoice shall be payable within [***]
([***]) [***] of the date of such invoice.

5.4 Risk of Loss. Title to all Packaged Products, all work in process to produce
Packaged Products and/or any other property of Manufacturer supplied to Sharp in
connection with the Packaging services shall at all times remain with
Manufacturer. Risk of loss for Products, the Packaged Products and any other
property of Manufacturer supplied by Manufacturer to Sharp in connection with
the Packaging services shall remain with Sharp while such items are in the
possession of Sharp, until risk of loss to such items is transferred to
Manufacturer, and Sharp agrees to carry the insurance described in Section 10
below to cover such risk of loss. Sharp shall reimburse Manufacturer for all
such property at Manufacturer’s actual cost of such property.

 

9

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

5.5 Non-Conforming Packaged Products.

(a) Manufacturer shall have the right, within [***] ([***]) [***] of Sharp’s
delivery of Packaged Products to the Manufacturer Carrier, to give Sharp written
notice of rejection of all or the portion of such shipment of Packaged Products
that fails to conform to the Specifications or which otherwise breaches Sharp’s
warranties, covenants and obligations under this Agreement. In the event
Manufacturer and/or its agent(s) believes that the Packaged Products fails to
conform to the Specifications or which otherwise breaches Sharp’s warranties,
covenants and obligations under this Agreement (i.e., are “defective or
non-conforming”) Manufacturer and/or its agent(s) shall send to Sharp, within
the [***] ([***]) day period described above, a written notice of rejection. If
Sharp agrees that the Packaged Products are defective or non-conforming, Sharp,
at Manufacturer’s option, will either promptly replace such quantities of
Packaged Products and ship them to Manufacturer and/or its agent(s) (in each
case at no charge to Manufacturer), or shall issue a full credit for the
Packaging costs for that particular batch to Manufacturer. Except as provided
for in Section 5.5(c) below, any such claim of a defective or non-conforming
shipment which is not made within such [***] ([***]) day period shall be deemed
to have been waived by Manufacturer.

(b) If Sharp does not agree with Manufacturer’s and/or its agents’ determination
regarding the defective or non-conforming Packaged Products, then after
reasonable efforts to resolve the disagreement (but in all cases, within [***]
([***]) days of Manufacturer providing notice rejection), the dispute shall be
submitted for determination by an independent laboratory/expert mutually
selected by the parties and the decision of such independent laboratory/expert
shall be final and binding on the parties with respect to whether the Packaged
Products in question conforms to the Specifications therefor and the warranties
given by Sharp in Section 7.1 below. In the event that the independent
laboratory/expert decides that the Packaged Products in question are not
defective or non-conforming, such Packaged Products shall be deemed accepted by
Manufacturer. In the event that the independent laboratory/expert decides that
the Packaged Products in question are defective or non-conforming, Sharp shall
either, in Manufacturer’s sole discretion: (i) use its best efforts to replace
such Packaged Products at no charge to Manufacturer within the shortest possible
time after Sharp’s receipt of notice regarding the independent
laboratory/expert’s decision; or (ii) promptly issue a full credit for Packaging
costs for that particular batch to Manufacturer. The independent
laboratory/expert’s fees and the prevailing party’s out-of-pocket costs incurred
in connection with the independent laboratory/expert’s decision shall be borne
by the party against whom the independent laboratory/expert’s decision is given.
In the event all or part of a shipment of Packaged Product is rejected prior to
Manufacturer’s payment therefor, Manufacturer may withhold such payment until
receipt of replacement Packaged Product that are not defective or non-conforming
(or determination by an independent laboratory/expert that such Packaged Product
are not defective or non-conforming.

(c) Latent Defects. In the event either party becomes aware of any defect in any
batch of Packaged Product that is not discoverable upon a reasonable inspection
or incoming quality assurance testing, it shall promptly (and in no case later
than [***] ([***]) business days after becoming aware) notify the other party in
writing (identifying the batch(es) involved), and the rejection provisions of
Section 5.5(a) shall apply notwithstanding any expiration of the [***] ([***])

 

10

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

day period described therein. In the event Manufacturer fails to provide such
notice of defect within [***] days after it becomes aware of any defect therein,
Manufacturer shall be deemed to have accepted such batch and the recovery
portions of Section 5.5(a) shall not apply to such batch.

(d) Supply of Products for Defective Packaging; Lost or Destroyed Product. In
the event Sharp is required to replace non-conforming or defective Packaging
pursuant to paragraph (a), (b) or (c) of this Section 5.5 Manufacturer shall
supply Sharp with sufficient quantities of the Products in order for Sharp to
replace such Packaging, and Sharp shall reimburse Manufacturer for the
quantities of Product provided by Manufacturer in connection therewith. The
price at which Manufacturer supplies Products to Sharp pursuant to this
provision shall equal Manufacturer’s documented out of pocket cost of purchasing
such Products (“Manufacturer’s Cost of Product”). In the event Sharp otherwise
loses or destroys any Product, Sharp shall reimburse Manufacturer for all such
Product at Manufacturer’s Cost of Product.

6. Quality Control; Access; Inspection; Samples.

6.1 Modification of Specifications. Manufacturer will send any request for a
change in the Specifications to Sharp in writing, and Sharp will promptly
respond to such request and make such requested changes, subject to the
provisions of this Section 6.1. Manufacturer will evaluate in good faith any
change to the Specifications suggested by Sharp. All modifications to
Specifications shall be in writing and shall be signed by an authorized
representative of Manufacturer and Sharp. If the modifications result in a
change in Sharp’s manufacturing costs, the parties shall agree upon an
appropriate adjustment to the Price under this Agreement. If the modifications
result in a delay in delivery, the parties will negotiate a reasonable extension
of the affected lead times. The parties will work together in good faith to
timely implement any change to the Specifications and no change to the
Specifications will be implemented unless and until the parties have agreed upon
the following: (1) the implementation date of such change and (2) any increase
or decrease in costs, expenses or fees associated with such change.

6.2 Storage Requirements. Sharp shall use the Products and the Packaging
Material on a first in, first out basis and shall not use either the Products or
the Packaging Material beyond the shelf life required under any Applicable Laws.

6.3 Notices Regarding Packaging Materials. Sharp shall promptly contact
Manufacturer, c/o Manufacturer’s Quality Assurance Department (or such other
persons or departments as Manufacturer may instruct) in the event that Sharp
anticipates making changes to any Packaging Material or in the event Sharp
considers any current Packaging Material to be nonconforming with the
Specifications or Applicable Laws; provided that Sharp shall not change any
Packaging Material without the prior written consent of Manufacturer.

6.4 Quality Agreement; Quality Tests and Checks. The parties have negotiated and
entered into a quality agreement of even date herewith with respect to the
quality assurance and Packaging of Product by Sharp hereunder, which shall be
attached hereto as Exhibit F (“Quality Agreement”). Prior to each shipment of
Packaged Products, Sharp shall perform all in-process and finished product tests
or checks necessary to assure the quality of the Packaged Products and to

 

11



--------------------------------------------------------------------------------

ensure that the Packaged Product conforms to the Specification and Applicable
Laws, Sharp also agrees to perform any tests or checks required by the
Specifications or Applicable Laws. For purposes of this Agreement, such tests
shall be considered routine and shall be performed at Sharp’s expense. All tests
and test results shall be performed, documented and summarized by Sharp in
accordance with the Specifications and Applicable Laws. Each shipment of
Packaged Products shall also be accompanied by a certificate of analysis in a
form reasonably acceptable to Manufacturer describing all requirements of the
Specifications and Applicable Laws and certifying that the Packaged Products
have been Packaged, controlled and released at the Facility in accordance with
the Specifications and Applicable Laws. The parties hereto will negotiate in
good faith any unanticipated burdens resulting from changes made to Applicable
Laws after the date hereof.

6.5 Batch Records; Samples. Sharp shall maintain batch records sufficient to
trace the history of each batch, and representative samples from each batch of
Packaged Product manufactured hereunder, for record keeping, stability testing,
and other regulatory purposes, including as may be required by the
Specifications or Applicable Laws, for as long as required by such Applicable
Laws. Sharp’s Packaged Product records shall be sufficient such that Sharp shall
be capable of responding to Packaged Product inquiries by Manufacturer within
[***] of notification, including providing the code date and the location of the
Packaged Products in question. Subject to the foregoing, Sharp shall notify
Manufacturer before disposing of any such records and samples, and Manufacturer
shall have the option of having such records and samples delivered to
Manufacturer or its Designee.

6.6 Recalls. Manufacturer shall have sole responsibility for initiating and
managing any recall or withdrawal of the Packaged Products, and, except as
expressly provided in this Section 6.6 below, shall bear all costs and expenses
relating thereto. Upon receiving from any authority having jurisdiction any
direction to withdraw or recall any Packaged Product from the market, the
receiving party shall promptly notify the other party. At Manufacturer’s sole
cost and expense (except as expressly provided in this Section 6.6 below), Sharp
shall provide such assistance as Manufacturer may reasonably request in
connection with any such withdrawal or recall. For clarity, except as expressly
provided in this Section 6.6 below, Sharp shall have no liability with respect
to any withdrawal or recall. Notwithstanding anything to the contrary in this
Section 6.6, Sharp shall be liable for the costs of recalls of Packaged Product
to the extent such recalls are due to Sharp’s gross negligence or willful
misconduct, provided that Sharp’s total liability for such recalls shall be
limited to [***].

6.7 Facilities. Sharp agrees to perform the Packaging of the Products at the
Facility and shall not Package or store the Products at any other location
without the prior written consent of Manufacturer, In the event Sharp fails or
anticipates it will fail to maintain the Facilities in accordance with the
Specifications and Applicable Laws, or in the event Sharp receives any notice
from any federal, state or local governmental or regulatory authority with
respect to its maintenance of the Facilities and only if such maintenance or
notice effects the Products, Sharp shall promptly notify Manufacturer, c/o
Manufacturer’s Quality Assurance Department at Manufacturer’s contact
information listed in Section 13.6 (or such other persons or departments as
Manufacturer may instruct), provide copies of such notice to Manufacturer and,
if such notice relates specifically to the Packaged Products, provide a copy of
Sharp’s response to such authority.

 

12

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

6.8 Inspections and Audits. Manufacturer and its representatives shall have
access at reasonable times and with reasonable frequency to Sharp’s Facilities
for the purpose of conducting inspections of the Facility and performing quality
control audits with respect to the processing or storage of the Packaged
Products or Packaging Materials, and Manufacturer shall have access at
reasonable times and with reasonable frequency to the results of any tests
relating to the Packaged Products performed by Sharp or at Sharp’s direction and
the records and samples required to be retained pursuant to Section 6.5 and 6.9.
Sharp shall use its reasonable efforts to ensure that Manufacturer has similar
access to the facilities, data and records of Sharp’s suppliers or agents. Such
inspections, audits and visits shall be conducted by Manufacturer or its
representatives, provided that any representative is not a competitor of Sharp,
upon reasonable notice and during normal business hours.

6.9 Retention of Samples and Records. Sharp shall retain, and upon request at
reasonable times and with reasonable frequency, by Manufacturer, provide to
Manufacturer, (i) copies of the quality control records maintained in accordance
with Section 6.5 and otherwise in relation to the Packaged Products, (ii) copies
of testing results of all the tests performed in relation to the Packaged
Products, (iii) samples of the Packaging Materials and (iv) all other records
and documents related to the Packaging Services, Packaging Materials, Product or
Packaged Product or this Agreement required to be retained under Applicable
Laws. All such records will be maintained by Sharp for a minimum of [***]
([***]) [***] following the termination or expiration of this Agreement or such
longer time period as may be required by Applicable Law or by Section 6.5 of
this Agreement.

6.10 Government Inspections, Seizures and Recalls. Sharp shall permit the FDA
and other Agencies to conduct inspections of the Facility as they may request,
including pre-approval inspections, and shall cooperate with such Agencies with
respect to the inspections and any related matters, in each case which is
related to the Products, Packaging, Packaged Products or this Agreement. Sharp
hereby agrees to advise Manufacturer promptly (within [***] ([***]) [***]) of
any proposed or unannounced inspection by any Agency of the Product(s), Packaged
Products or Packaging process or procedures and will, to the extent possible,
permit a representative of Manufacturer to be present at such inspections and
assist in the preparation thereof, including actions taken by Sharp to remedy
conditions cited in the inspections, and shall promptly provide a report of the
results of the inspection issued by the inspectors to Manufacturer and a copy of
the Sharp response to the inspection report, and all subsequent correspondences
referring to the aforementioned inspection(s) (including, but not limited to,
FDA Form 483). If applicable, Sharp shall promptly send retained samples of
Packaged Products seized by such Agency. Sharp shall keep Manufacturer informed
about the results and conclusions of each regulatory inspection, and if Sharp
fails such inspection or is required to take actions to be in compliance with
the inspector’s requirements, Sharp shall inform Manufacturer, in writing, of
the steps Sharp is taking and/or response to the inspector if Sharp disagrees
with the inspector’s assessment. Similarly, Sharp agrees to promptly notify and
provide Manufacturer copies of any request, directive or other communication of
the FDA or other Agency relating to Products, Packaging, Packaged Products or
this Agreement, and to cooperate with Manufacturer in responding to such
requests, directives and communications.

 

13

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

6.11 Legal and Regulatory Filings and Requests. Sharp and Manufacturer shall
cooperate and be diligent in responding to all requests for information from,
and in making all required filings with, regulatory authorities having
jurisdiction to make such requests or require such filings. Sharp shall promptly
provide Manufacturer, as reasonably requested, with all available information in
Sharp’s control necessary or useful for Manufacturer to apply for, obtain, and
maintain regulatory approvals for the Product in any country, including without
limitation information relating to the facilities, or the process, methodology,
raw materials and intermediates used in the manufacture, processing, or
packaging of the Product and all information required to be submitted in the
chemistry, manufacturing and controls (CMC) section of an IND or a NDA or other
regulatory filings, or required or requested to be provided to any Agency. Sharp
shall obtain and comply with all licenses, consents, permits and regulations
which may from time to time be required by appropriate legal and regulatory
authorities with respect the performance of its obligations hereunder.

6.12 Complaints. In connection with any Packaged Product complaints forwarded by
Manufacturer to Sharp, Sharp shall conduct a commercially reasonable
investigation of such complaint (including reviewing its records and testing the
Packaged Product), at no additional cost to Manufacturer.

7. Warranties; Limitation of Liability.

7.1 General Warranties. Sharp represents, covenants and warrants that (a) the
Products shall be stored, handled, processed and Packaged, and the Packaging
shall be labeled at the Facility in accordance with, the Specifications, cGMPs
and any other Applicable Laws; (b) the Packaged Products and Packaging furnished
by Sharp to Manufacturer under this Agreement (i) shall be of the quality
specified in, and shall conform to, the Specifications and any Applicable Laws,
(ii) shall be stored and supplied in conformity with the Specifications, cGMPs
and any other Applicable Laws, (iii) shall not contain any Packaging Materials
provided by or on behalf of Sharp, which Packaging Material has not been used or
stored in accordance with the Specifications, cGMPs and any other Applicable
Laws; (c) it will not introduce any materials that would cause the Packaged
Products to be adulterated within the meaning of Section 501 of the Food, Drug
and Cosmetic Act, as amended (the “Act”); (d) the Packaged Products shall not be
misbranded within the meaning of the Act (except with respect to any copy
approved by Manufacturer, for which Manufacturer shall bear responsibility);
(e) no materials supplied by Sharp shall be an article which may not, under the
provisions of the Act or any other Applicable Law be introduced into interstate
commerce; and (f) neither it nor any of its representatives and employees have
been debarred pursuant to the Act, or subject to a similar sanction from another
Agency, nor have debarment proceedings against Sharp or any of its employees
been commenced, and Sharp will promptly notify Manufacturer in writing if any
such proceedings have commenced or if Sharp or any of its employees are debarred
by the FDA or other Agencies and (g) title to all Packaged Product provided to
Manufacturer under this Agreement shall pass as provided in this Agreement, free
and clear of any security interest, lien, or other encumbrance.

 

14



--------------------------------------------------------------------------------

7.2 Intellectual Property Warranties. Sharp represents and warrants to
Manufacturer that: (i) Sharp has all necessary authority and right, title and
interest, including through patents and licenses, to use all processes,
techniques, know-how and other methods used to perform the Packaging services;
and (ii) except to the extent solely due to the Specifications, Product,
Packaging and Packaged Product, Sharp’s performance of its obligations under
this Agreement will not violate or infringe upon any trademark, tradename,
copyright, patent or other rights held by any person or entity.

7.3 Disclaimer; Limitation of Liability. OTHER THAN THE WARRANTIES EXPRESSLY
STATED IN THIS AGREEMENT, (A) NEITHER PARTY MAKES ANY OTHER WARRANTIES, EITHER
ORAL OR WRITTEN, EXPRESS OR IMPLIED, AND BOTH PARTIES HEREBY DISCLAIM LIABILITY
FOR ANY IMPLIED WARRANTY, INCLUDING ANY IMPLIED WARRANTY OF MERCHANTABILITY AND
ANY IMPLIED WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE WITH RESPECT TO
PACKAGING, PACKAGED PRODUCTS OR THE PRODUCTS, AND (B) EXCEPT TO THE EXTENT SUCH
PARTY MAY BE REQUIRED TO INDEMNIFY THE OTHER PURSUANT TO SECTION 9 OR IN THE
CASE OF WILLFUL MISCONDUCT, IN NO EVENT SHALL EITHER PARTY HAVE ANY LIABILITY TO
THE OTHER FOR ANY EXEMPLARY, PUNITIVE, INCIDENTAL, INDIRECT, SPECIAL OR
CONSEQUENTIAL DAMAGES, WHETHER BASED ON CONTRACT, TORT, STRICT LIABILITY OR ANY
OTHER THEORY OR FORM OF ACTION, EVEN IF AN AUTHORIZED REPRESENTATIVE OF SUCH
PARTY IS ADVISED OF THE POSSIBILITY OR LIKELIHOOD OF SAME AND (C) EXCEPT WITH
RESPECT TO SHARP’S OBLIGATIONS UNDER SECTION 9, THE OBLIGATIONS OF SHARP SET
FORTH IN SECTION 5.5 TO REPLACE NONCONFORMING PACKAGED PRODUCTS AND IN SECTION
6.6 WITH RESPECT TO RECALLS SHALL BE, AS APPLICABLE, MANUFACTURER’S EXCLUSIVE
REMEDY FOR NONCONFORMING PACKAGED PRODUCTS.

8. Intellectual Property Rights.

8.1 Intellectual Property Rights of Manufacturer; Grant of License. Except as
specifically set forth in Section 8.3, all right, title and interest in and to
any trademarks, trade names, slogans, logos, copyrights, trade dress, know-how
and goodwill associated with the Products and the Packaged Products (“Brand
Image”) and all rights to any improvements or modifications to the Brand Image
(including any developed or suggested by Sharp) are and shall remain owned
solely by Manufacturer. Manufacturer hereby grants to Sharp a non-exclusive,
royalty-free license solely to use the Brand Image as may be necessary for
Sharp’s fulfillment of its obligations under this Agreement during the Term.
Except as set forth in the immediately preceding sentence, Sharp shall have no
other rights to use the Brand Image.

 

15



--------------------------------------------------------------------------------

8.2 Ownership of Product/Packaged Product. All Packaged Product paid for by
Manufacturer in accordance with Section 5.3, shall be the sole property of
Manufacturer and all rights and title in and to the Packaged Product, excluding
any patents, trademarks, know-how and any other intellectual property rights of
Sharp, shall vest in and to Manufacturer at such time, and Manufacturer shall
own all containers that the Product is packaged in, including any verbiage or
markings on such containers, regardless of whether such verbiage or markings are
trademarks or trade-designs. If the Packaged Products include any patents,
trademarks, know-how or any other intellectual property rights of Sharp, Sharp
hereby grants to Manufacturer a perpetual, irrevocable, fully paid-up, royalty
free non-exclusive license, with the right to grant and authorize sublicenses,
to use such rights in connection with the sale and distribution of the Packaged
Products.

8.3 Ownership of Other Property. All right, title and interest in and to (i) the
Tooling (subject to the usage limitations set forth in Section 3.2), (ii) any
and all dies, molds, printing plates and other equipment or supplies, and any
and all methods or processes, in each case, used by Sharp in connection with
processing and Packaging of the Products, and (iii) any and all modifications or
improvements to any of the foregoing (including any developed or suggested by
Manufacturer), are and shall remain owned solely by Sharp. Nothing in this
Agreement, except as provided in Section 8.2, shall be construed to grant to
Manufacturer any right to any trademark, trade name, copyright, patent or other
proprietary technology or know- how owned by Sharp.

9. Indemnification.

9.1 Sharp’s Indemnification of Manufacturer. Sharp shall defend, indemnify and
hold Manufacturer and its Affiliates and the officers, directors, employees,
consultants and agents thereof (each, a “Manufacturer Indemnified Party”)
harmless from and against any and all losses, liabilities, damages, claims for
damages, suits, recoveries, judgments or executions (including reasonable
attorneys’ fees and expenses) (collectively, “Damages”) that may be incurred by
any Manufacturer Indemnified Party arising out of or on account of any claim,
complaint, suit, proceed or cause of action brought against any of them by a
third party (each, a “Claim”) resulting from: (i) any negligent, reckless or
intentionally wrongful act or omission to act on the part of Sharp or its
officers, directors, employees, consultants or agents, (ii) any violation of
Applicable Laws or breach by Sharp of any of its covenants, agreements,
representations and/or warranties set forth herein, or (iii) actual or alleged
infringement of the Packaging or Packaged Product on the proprietary or
intellectual property rights of another person or entity (except to the extent
the infringement is solely due to the Manufacturer Information).

9.2 Manufacturer’s Indemnification of Sharp. Manufacturer shall defend,
indemnify and hold Sharp and its Affiliates and the officers, directors,
employees, consultants and agents thereof (each, a “Sharp Indemnified Party”)
harmless from and against any and all Damages that may be incurred by any Sharp
Indemnified Party arising out of or on account of any Claim resulting from
(i) the possession, sale, use or consumption of any Products or Packaged
Products (in each case other than to the extent such Claim is due to Sharp’s
negligent performance of the services under this Agreement or breach of this
Agreement) or any other product of Manufacturer (other than to the extent such
Claim is due to Sharp’s negligent performance of services), (ii) any violation
of

 

16



--------------------------------------------------------------------------------

Applicable Laws or breach by Manufacturer of any of its covenants, agreements,
representations and/or warranties set forth herein, (iii) any negligent,
reckless or intentionally wrongful act or omission to act on the part of
Manufacturer or its officers, directors, employees consultants or agents or
(iv) any actual or alleged infringement of the Brand Image, the Product or the
Packaged Product on the proprietary or intellectual property rights of another
person or entity to the extent the infringement is due to the Manufacturer
Information.

9.3 Procedure for Indemnification. Each Indemnified Party shall promptly notify
in writing the Indemnifying Party of the assertion of any Claim with respect to
which the indemnification set forth in this Section may relate (which shall also
constitute the notice required by Section 9.3); provided, however, that the
failure to give notice shall not limit or otherwise reduce the indemnity
provided for in this Agreement except to the extent that failure to give notice
materially prejudices the rights of the Indemnifying Party. The Indemnifying
Party shall have the right, upon notice to the Indemnified Party within ten
(10) business days after the receipt of any such notice, to undertake the
defense of or, with the consent of the Indemnified Party (which consent shall
not be unreasonably withheld), to settle or compromise such Claim. The failure
of the Indemnifying Party to undertake the defense of or to settle or compromise
such a Claim shall constitute a waiver of the Indemnifying Party’s rights under
this Section 9.4 and shall preclude the Indemnifying Party from disputing the
manner in which the Indemnified Party may conduct the defense of such Claim;
provided, that the Indemnified Party shall not settle or compromise such Claim
without the prior written approval of the Indemnifying Party (which approval
shall not be unreasonably withheld). The election by the Indemnifying Party,
pursuant to this Section 9.4 to undertake the defense of a Claim shall not
preclude the Indemnified Party from participating or continuing to participate
in such defense, so long as such party bears its own legal fees and expenses for
so doing; provided, however, the Indemnified Party shall not take any actions
that would materially affect the defense and settlement of such Claim without
the prior written consent of the Indemnifying Party, such consent not to be
unreasonably withheld. The Indemnified Parties and its employees, at the
Indemnifying Party’s request and expense, shall provide reasonably full
information and reasonable assistance to the Indemnifying Party and its legal
representatives with respect to Claims for which indemnification is sought
hereunder.

9.4 Survival. The indemnification obligations set forth in this Section 9 shall
survive the expiration or termination of this Agreement.

10. Insurance.

10.1 Coverage. Sharp shall acquire and maintain at its sole cost and expense:
(i) Statutory Worker’s Compensation Insurance and Employer’s Liability
Insurance; (ii) all risk coverage for physical loss or damage to materials
including Products and Packaged Products while at the Facilities or under its
control; and (iii) Products Liability, Bodily Injury and Property Damage
Insurance (with a Broad Form Vendor’s Endorsement naming Manufacturer, its
subsidiaries and affiliated companies and the officers, directors, employees and
agents thereof, as well as its authorized distributors and customers as
additional insureds) with limits of not less than [***] per occurrence and [***]
in the aggregate. Sharp agrees to designate Manufacturer as an “additional
insured” vendor under such policy. Sharp shall use reasonable efforts to cause
its subcontractors to provide the aforementioned coverages.

 

17

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

10.2 Certificates of Insurance, Maintenance of Coverage. Promptly after the
Effective Date, Sharp shall submit certificates of such insurance to
Manufacturer (which shall include an agreement by the insurer not to cancel such
coverage except upon [***] prior written notice to Manufacturer). Sharp shall
maintain such insurance coverage in effect for Manufacturer’s benefit throughout
the Term. Sharp shall also carry and maintain in effect at all times relevant
hereto all other insurance required by statute or law.

11. Term; Termination.

11.1 Initial Term; Term. The initial term of this Agreement shall commence on
the Effective Date and shall expire on the close of business on the Fifth
(5th) anniversary of date on which the Product receives FDA approval of a New
Drug Application (the “Initial Term”). This Agreement may be extended for
additional three (3) year periods (such additional periods are each a
“Subsequent Term,” and collectively with the Initial Term, the “Term”) by a
mutual written agreement reached by the parties not later than one hundred
eighty (180) days prior to the end of the Initial Term or any Subsequent Term.

11.2 Termination. Notwithstanding Section 11.1, this Agreement may be terminated
upon the occurrence of any of the following:

(a) The parties may terminate this Agreement by mutual written consent at any
time;

(b) Either party may terminate this Agreement by giving [***] ([***]) days
written notice to the other party in the event the other party has breached any
representation, warranty or obligation contained in this Agreement and/or has
defaulted in the performance of any of its duties or obligations hereunder in
any material respect and such breach or default has not been remedied within
[***] ([***]) days after written notice of the breach or default has been
received; Notwithstanding the foregoing, if during such [***] ([***]) day
period, the allegedly breaching party disputes that it has materially breached
this Agreement, then the other party shall not have the right to terminate this
Agreement until it has been finally determined in accordance with Section 13.6
below that the allegedly breaching party has materially breached this Agreement,
and such party fails to comply herewith within [***] ([***]) days thereafter;
provided, however, that the parties hereby agree that failure to make payments
(other than those payments that are being disputed in good faith) pursuant to
this Agreement shall constitute a material breach.

(c) Either party may terminate this Agreement if a voluntary petition in
bankruptcy should be filed by the other party under the United States Bankruptcy
Code, if an involuntary petition under the United States Bankruptcy Code should
be filed against the other party, or if a receiver should be appointed for the
other party or its property or if the other party makes an assignment for the
benefit of creditors.

 

18

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

(d) Either party may terminate this Agreement pursuant to Section 13.2.

11.3 Effect of Expiration or Termination.

(a) The expiration or termination of this Agreement shall not release either
party from any of its obligations accrued prior to the effective date of
termination and shall not affect the status of any Firm Orders outstanding as of
the effective date of such termination or expiration, and each party shall
remain responsible for the performance of its respective obligations and
agreements which are expressly stated to be obligations which survive the
termination of this Agreement. Furthermore, the rights to terminate provided for
hereinabove are in addition to any other light, remedy, or election either party
may have hereunder or at law or in equity.

(b) Within [***] ([***]) days of the effective date of the expiration or
termination of this Agreement for any reason other than a termination by
Manufacturer pursuant to Section 11.2 (b) (due to Sharp’s breach), Manufacturer
shall purchase at Sharp’s cost any Packaging Materials that (i) Sharp has
purchased exclusively for Manufacturer in accordance with this Agreement for the
Packaging of Packaged Products, (ii) cannot be used for another Sharp customer,
and (iii) cannot be returned to the supplier for reimbursement. Manufacturer
shall not be obligated to purchase any quantities of Packaging Materials under
this Section 11.3(b) in excess of the supply amounts required under Section 4.1.

(c) Upon the effective date of expiration or termination of this Agreement for
any reason whatsoever, Sharp shall immediately deliver to Manufacturer or its
Designee, in accordance with Manufacturer’s instructions, all Products, and all
text, graphics and other artwork, Packaging Materials and any other materials
purchased or provided by Manufacturer. Sharp shall also deliver to Manufacturer
or its Designee all Packaged Products ordered by Manufacturer pursuant to
Section 4.2 hereunder, and shall invoice Manufacturer therefor in accordance
with the terms of Section 5.3.

(d) Upon any termination or expiration of this Agreement: (a) Confidential
Information exchanged between Manufacturer and Sharp, and all copies thereof,
shall be promptly returned or destroyed by the receiving party to the disclosing
party; provided that each party may keep a copy of the other’s Information for
archival purposes; and (b) the license granted to Sharp by Manufacturer in
Section 8.1 shall terminate.

11.4 Continuing Obligations. Termination or expiration of this Agreement shall
not relieve a party from any liability that, at the time of such termination or
expiration, has already accrued to the other party. The rights and obligations
of each of the parties under the provisions of Sections 1, 5.2-5.5, 6, 7, 8.2,
9, 11.3,12 and 13 of this Agreement shall continue notwithstanding the
termination of this Agreement for any reason.

 

19

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

12. Confidentiality.

12.1 Confidentiality. Sharp and Manufacturer agree to keep secret and
confidential any and all Confidential Information disclosed by the other party
hereunder or through any prior disclosure and not to disclose such Confidential
Information to any person or entity, except (i) to the employees of such party
having a need to know the information in order to fulfill such party’s
obligations hereunder; or (ii) as required by an Agency. Each party shall use
the Confidential Information of the other solely for the purpose of carrying out
the obligations contained in the Agreement. Notwithstanding the foregoing and
anything herein to the contrary, Manufacturer may disclose Sharp Confidential
Information to the extent reasonably necessary for it to exercise its rights
under this Agreement to develop and commercialize Finished Product, including
disclosing Sharp Confidential Information to those of its contractors and
consultants (but in no event to any other pharmaceutical industry contract
packager) that have a need to know; provided that such contractor or consultant
has entered into a confidentiality agreement with Manufacturer which contains
the restrictions on use and disclosure of Sharp Confidential Information at
least as protective as those set forth in this Section 12.1. The obligations
imposed by this Article 12 shall not apply to any Confidential Information:

(i) which at the time of disclosure to the receiving party is in the public
domain;

(ii) which, after disclosure, becomes part of the public domain by publication
or otherwise, through no fault of the receiving party;

(iii) which at the time of disclosure is already in the receiving party’s
possession, except through prior disclosure by the disclosing party or its
Affiliates, and such possession can be properly documented by the receiving
party in its written records, and was not made available to the receiving party
by any person or party owing an obligation of confidentiality to the disclosing
party (with respect to such Confidential Information);

(iv) which is rightfully made available to the receiving party from sources
independent of the disclosing party;

(v) notwithstanding anything herein to the contrary, the receiving party shall
be allowed to disclose the Confidential Information of the disclosing party to
the extent such Confidential Information is required to be disclosed in the
course of litigation or other legal or administrative proceedings; provided that
in all such cases the party receiving the Confidential Information shall, to the
extent permitted, give the other party prompt notice of the pending disclosure
and shall reasonably cooperate in such other party’s attempts, at such other
party’s sole expense, to seek an order maintaining the confidentiality of the
Confidential Information; or

(vi) which is required to be disclosed by applicable laws; provided that in all
such cases the party receiving the Confidential Information shall, to the extent
permitted, give the other party prompt notice of the pending disclosure and
shall reasonably cooperate in such other party’s attempts, at such other party’s
sole expense, to seek an order maintaining the confidentiality of the
Confidential Information.

12.2 Term. The obligation of confidentiality and nonuse set forth in this
Article 12 shall survive for a period of [***] ([***]) [***] beyond the
termination or expiration of this Agreement.

 

20

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

12.3 Ownership of Confidential Information. Confidential Information shall
remain the exclusive property of the disclosing party. In no event shall any of
either party’s Confidential Information, technology, know-how, intellectual
property (or rights thereto) become the property of the other party.

12.4 Confidential Terms. Each party shall treat the terms of this Agreement as
the Confidential Information of the other party. Notwithstanding anything to the
contrary, however, each party may disclose the terms of this Agreement (a) to
advisors, actual or potential investors, acquisition partners, sublicensees, and
others on a need to know basis under circumstances that reasonably ensure the
confidentiality thereof, or (b) as required by securities or other applicable
laws or regulations, such as SEC regulations; provided that the disclosing party
shall limit such disclosure by redacting information not required to be
disclosed and shall remain responsible for any disclosure by said third party,
and that no disclosure will be made in any event to any parties that are known
by the disclosing party to be competitors of the non-disclosing party.

13. Miscellaneous.

13.1 Authority to Enter Into Agreement. Each party represents and warrants
(i) that it has the corporate power and authority to enter into this Agreement
and perform its obligations hereunder to enter into this Agreement, and that in
so doing it has not materially violated the terms and conditions of any contract
or other agreement to which it may be a party, and (ii) this Agreement has been
duly executed and delivered on behalf of such party and constitutes a legal,
valid and binding obligation, enforceable against such party in accordance with
its terms.

13.2 Force Majeure. Performance under this Agreement shall be excused to the
extent prevented or delayed, in whole or part, by any event or circumstance,
which is beyond the reasonable control of the party whose performance is to be
excused hereunder and was not reasonably foreseeable as of the Effective Date,
including but not limited to fire, flood, explosion, unavoidable breakdown of
machinery, widespread product tampering by third parties, governmental acts or
regulations, war, labor difficulties, shortages or unavailability of materials,
or any act of God. The party affected shall promptly notify in writing the
non-affected party of the event of force majeure, the probable duration of the
delay and the termination of such event. During the period that the performance
by one of the parties of its obligations under this Agreement has been suspended
by reason of an event of force majeure, the other party may likewise suspend the
performance of all or part of its obligations hereunder to the extent that such
suspension is commercially reasonable, except that Manufacturer may not suspend
its obligation to make payment pursuant to Section 5.3 for Packaged Products
previously delivered by Sharp. Any delay caused by an event of force majeure
shall toll the Term, which shall be extended by the length thereof. In the event
a force majeure prevents performance by one party for more than six (6) months,
the other party shall have the right to terminate this Agreement subject to
Section 11.3.

13.3 Public Announcements. The parties agree to determine jointly the contents
of any public announcement informing the public about the existence of this
Agreement between the parties and, except as may be required by law or the rules
of any national securities exchange, neither party shall issue or cause the
issuance of any such public announcement relating to this Agreement without the
express prior approval of an executive officer of the other party.

 

21



--------------------------------------------------------------------------------

13.4 Amendments. Except to the extent otherwise provided in Section 5.1 of this
Agreement with respect to amendments to Exhibit B, this Agreement may not be
modified, amended or altered except pursuant to a written instrument signed by
both parties.

13.5 Governing Law. This Agreement is made subject to the laws of the State of
Delaware, without reference to principles of conflicts of laws, and excluding
the 1980 U.N. Convention on Contracts for the International Sale of Goods. Each
party agrees that suit may be instituted at any federal court in the Eastern
District of Pennsylvania or in state court in Leheigh County in the Commonwealth
of Pennsylvania and each waives any objection which such party may now or
hereafter have to the laying of the venue of any such action, suit or
proceeding, and irrevocably submits to the jurisdiction of any such court. Any
and all service of process and any other notice in any such action, suit or
proceeding shall be effective against a party if given as provided in Section.

13.5 Assignment. Neither party may, without the prior written consent of the
other party, delegate, transfer, convey, assign or pledge any of its rights or
obligations under this Agreement to any other person, firm or corporation;
provided however, that such consent shall not be unreasonably withheld.
Notwithstanding the foregoing, neither party need obtain any consent in the
event such party assigns this Agreement (i) to an Affiliate and (ii) to an
entity that succeeds to all or substantially all of such party’s business or
assets; provided, in each of cases (i) and (ii) such assignee assumes in writing
the assignor’s obligation under this Agreement and agrees to be bound by the
terms and conditions hereof.

13.6 Notice. Any and all notices permitted or required to be given hereunder
will be deemed duly given: (a) upon actual delivery, if delivery is by hand;
(b) three (3) business days after delivery into the official mail, if delivery
is by postage paid registered or certified return receipt request mail; (c) one
business day after delivery to an overnight carrier, if delivery is made by
overnight carrier guaranteeing next business day delivery; or (d) upon receipt
of evidence of successful transmission, if delivery is by facsimile. Each such
notice shall be sent to the respective party at the address of facsimile number
indicated below or at any other address as the respective party may designate by
notice delivered pursuant hereto.

If to Manufacturer:

Transcept Pharmaceuticals, Inc.

1003 W. Cutting Blvd., Suite 110

Pt. Richmond, CA 94804

Attention: Dennie Dyer, V.P. of Operations-

Tel: 510-215-3500

Fax: 510-215-3535

Email: ddyer@transcept.com

 

22



--------------------------------------------------------------------------------

If to Sharp:

Sharp Corporation

7451 Keebler Way

Allentown, Pennsylvania 18106

Attention: CFO

Telecopier Number: (610) 481-0362

13.7 Subcontractors. Sharp shall not subcontract any of the services to be
performed by Sharp or any of its other obligations hereunder to another entity
without Manufacturer’s prior written approval. In any case, Sharp shall remain
completely responsible for all such services and obligations that are
subcontracted. All subcontractors hereunder shall be bound by the terms and
conditions herein, with respect to the subcontracted services and obligations,
as if named together with Sharp.

13.8 Entire Agreement. This Agreement, including all Exhibits attached hereto
(including the Quality Agreement), contains the entire understanding of the
parties, superseding in all respects any and all prior oral or written
agreements or understandings pertaining to the subject matter hereof.
Notwithstanding the foregoing, to the extent the terms and conditions of the
body of this Agreement conflict with the terms and conditions of any Exhibit
hereto (including without limitation, the Quality Agreement), the terms and
conditions of the body of this Agreement shall govern. No addition to or
amendment, modification or waiver of any provision shall be binding unless in
writing and signed by a duly authorized representative of each party hereto.

13.9 Severability. If and to the extent that any court of competent jurisdiction
holds any provision or part of this Agreement to be invalid or unenforceable,
such holding shall in no way affect the validity of the remainder of this
Agreement.

13.10 Waiver. A waiver by either party of any of the terms and conditions of
this Agreement in any instance shall not be deemed or construed to be a waiver
of such term or condition for the future.

13.11 Headings. Headings in this Agreement are included for ease of reference
only and have no legal effect.

13.12 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument. Any facsimile signature of either party
shall constitute a legal, valid and binding execution hereof by such party.

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
in their respective names and on their behalf, as of the date first above
written.

 

TRANSCEPT PHARMACEUTICALS, INC. By:   Illegible Title:   CEO Date:   June 26,
2008   /s/ Thomas Soloway   Thomas Soloway, CFO SHARP CORPORATION By:     Title:
    Date:    

 

24



--------------------------------------------------------------------------------

Execution Copy

EXHIBIT A

PRODUCTS



--------------------------------------------------------------------------------

Execution Copy

EXHIBIT B

PRICES

All purchases shall be made F.O.B. Sharp’s dock. Subject to the adjustments
described in Section 5.1, and as offered on the attached quotations, the Prices
are as follows:

 

Product

   Sharp Design    Price Per 1000                  

Overtime Charged



--------------------------------------------------------------------------------

Execution Copy

EXHIBIT C

SPECIFICATIONS



--------------------------------------------------------------------------------

Execution Copy

EXHIBIT D

START-UP ACTIVITIES

As used in the Agreement, “Start-Up Activities” shall mean those activities
required by the Manufacturer and/or Sharp that are necessary to commence
packaging of Products. The Start-Up Activities shall be completed in accordance
with the following time schedule and are estimated to be completed at the
following costs:

 

Activity

  

Time Schedule

  

Estimated Costs

1)      Development of Package Design

     

2)      Development/Manufacturing of Tooling

     

3)      Equipment Modifications

     

4)      Packaging Room Modifications

     

5)      Packaging Trials

     

6)      Validation Protocols

     

7)      Validation Run

     

8)      Validation Report

   [2 Weeks after Validation Run]



--------------------------------------------------------------------------------

EXHIBIT E

TOOLING

 

Tooling Description

  

Estimated Costs

        



--------------------------------------------------------------------------------

EXHIBIT F

QUALITY AGREEMENT

[To be attached]



--------------------------------------------------------------------------------

Contract Packaging

Quality Agreement

by and between

 

Supplier Name:    Sharp Corporation Address:   

7451 Keebler Way

Allentown, PA 18106

(“Supplier”)

and

 

Sponsor Name:    Transcept Pharmaceuticals, Inc. Address:    1003 West Cutting
Blvd., Suite 110, Pt. Richmond, CA 94804

(“Transcept”)

WHEREAS, Transcept and Supplier have entered into that certain Packaging and
Supply Agreement (the “Supply Agreement”) setting forth the terms and conditions
of Supplier’s packaging of Product and supply of Packaged Product for Transcept;
and

WHEREAS, Supplier and Transcept wish to define the individual responsibilities
of the parties as to the quality aspects of packaging of Product and release of
Product Packaged Product not already defined in the Supply Agreement to ensure
compliance with the approved Product application and/or Transcept requirements.

WHEREAS, in order to define such individual responsibilities, this Contract
Packaging Quality Agreement (“Quality Agreement”) takes the form, in part, of a
detailed listing of activities associated with pharmaceutical packaging,
analysis, and release of Product. Unless otherwise indicated, Responsibility for
each activity is assigned to either Transcept, Supplier, or is assigned to both
Supplier and Transcept

NOW THEREFORE, in consideration of the parties’ agreement to perform the
activities provided in this Quality Agreement and for other valuable
consideration the receipt and sufficiency of which is hereby acknowledged, and
intending to be legally bound, Supplier and Transcept agree as provided in this
Quality Agreement below, and have caused this Agreement to be duly executed in
their respective names and on their behalf, as of the Effective Date.

 

Transcept Pharmaceuticals     Sharp Corporation           Signature    
Signature /s/ Grace Scheibner, 09 June, 2008     /s/ Marc Feinberg, 18 June,
2008 Name Grace Scheibner     Name Marc Feinberg           Title Associate
Director, Quality Systems     Title Vice President Quality Assurance



--------------------------------------------------------------------------------

Transcept Pharmaceuticals     Sharp Corporation           Signature    
Signature /s/ Sharon Sakai     MF 6/12/08 Name Sharon Sakai, Ph. D.     Name   
      

Title Senior Director, Regulatory Affairs

    Title

Contents

 

1. Effective Date

 

2. Scope; Entire Agreement; Definitions

 

3. Amendments to Quality Agreement

 

4. Term of Quality Agreement

 

5. Non-Disclosure and Non-Use

 

6. Use of Third Parties

 

7. Survival Clause

 

8. Assignment

 

9. Resolution of Quality Issues

 

10. Debarment

 

11. Choice of Law; Venue; Miscellaneous

 

12. Security Policies

 

13. Quality Responsibilities Table

 

  A. Compliance Requirements

 

  B. Right to Audit

 

  C. Regulatory Inspections and Exchanges

 

  D. Regulatory Documentation

 

  E. Animal Derived Materials

 

  F. Buildings and Facilities

 

  G. Personnel and Training

 

  H. Sub-Contracting and Testing

 

  I. Change Control

 

  J. Validation/Qualification

 

  K. Preventative Maintenance and Calibration

 

  L. Investigations

 

  M. Documentation and Records

 

  N. Annual Product Reviews

 

  O. Annual Product Report (if applicable)

 

  P. Production and In-Process Controls, Packaging and Labeling

 

  Q. Process Equipment

 

  R. Reprocess

 

  S. Rework

 

  T. Laboratory Controls

 

  U. Retest

 

  V. Stability (if applicable to service being provided)

 

  W. Storage and Distribution



--------------------------------------------------------------------------------

X. Control, Disposal and Destruction of Production Materials

 

Y. Complaints

 

Z. Field Alerts, Biological Product Deviation Reports and Recalls

Appendices:

Appendix 1: (Contacts and Responsibilities)

Appendix 2: (Contacts for Notices)

Appendix 3: (Product Security-Supplier Requirements)



--------------------------------------------------------------------------------

1. Effective Date

The Effective Date of this Quality Agreement shall be June 9, 2008 (the
“Effective Date”).

 

2. Scope; Entire Agreement; Definitions

This Quality Agreement, which includes the Appendices attached hereto, outlines
the responsibilities of Supplier and Transcept with respect to the quality
assurance of the Product packaged by Supplier for Transcept, to the extent such
responsibilities are not already provided for in the Supply Agreement.

This Quality Agreement is in addition to the Supply Agreement, and together such
agreements represent the entire understanding of the parties with respect to the
subject matter thereof and supersede all other prior understandings between the
parties with respect to such subject matter, whether written or oral. If there
are any direct conflicts between the terms of this Quality Agreement and the
Supply Agreement, the provisions in the Supply Agreement shall govern and
control.

All capitalized terms that are undefined herein shall have the meanings ascribed
to them in the Supply Agreement.

 

3. Amendments to Quality Agreement

This Quality Agreement may be amended by the written consent of both parties.

The parties agree to amend terms of this Quality Agreement that must be amended
in order that the Product continue to meet Applicable Laws, as may exist from
time to time.

If an amendment to this Quality Agreement is proposed, the proposing party will
circulate the proposed amendment to the appropriate contact person at Supplier
and Transcept for review and internal approval. The appropriate contact person
at Supplier and Transcept is listed in Appendix 1 (each, a “Responsible
Person”).

 

4. Term of Quality Agreement

This Quality Agreement shall commence on the Effective Date and shall remain in
effect for the longer of (i) as long as the Supplier supplies Product to
Transcept, and (ii) the term of the Supply Agreement, in each case unless the
Quality Agreement is terminated earlier in accordance with the terms of this
Quality Agreement.

Transcept may terminate this Quality Agreement upon thirty (30) days written
notice to Supplier.

 

5. Non-Disclosure and Non-Use

It is understood that the parties obligations under Article 12 of the Supply
Agreement shall apply with respect to the information and/or materials exchanged
between the parties under this Quality Agreement.



--------------------------------------------------------------------------------

6. Use of Third-Parties

Supplier shall not use in any capacity the services of any third-party to
package, label, inspect, test, release, handle and/or process Product for
Transcept unless Transcept provides its prior written consent. A condition of
such written consent is that Supplier shall have entered into a written quality
agreement defining the respective quality responsibilities of Supplier and the
third-party and shall provide for confidentiality and non-disclosure of all
Transcept confidential information under obligations of confidentiality similar
to and requiring at least the same degree (or greater) of protection for
Transcept confidential information as the obligations of confidentiality and
nondisclosure between Supplier and Transcept under the Supply Agreement.

 

7. Survival Clause

All regulatory obligations contained herein that are required of either party or
both parties by an applicable regulatory authority shall survive termination of
this Quality Agreement.

 

8. Assignment

Supplier shall not assign any or all of its rights or obligations under this
Quality Agreement without Transcept’s prior written consent. Transcept shall
have the right to assign any or all of its rights or obligations under this
Quality Agreement without the consent of Supplier. In the event of an
assignment, the assigning party shall continue to be bound by all pre-existing
obligations under this Quality Agreement including all obligations of
confidentiality and non-disclosure.

 

9. Resolution of Quality Issues

Quality related disagreements between Supplier and Transcept that are not
resolved in the normal course of business between Transcept and Supplier shall
be brought to the attention of the Responsible Person for each party. If both
parties agree that a resolution of the disagreement is reasonably possible, then
both Supplier and Transcept agree to work jointly to develop a strategy for such
resolution. Supplier and Transcept further agree to record such resolution in
writing.

 

10. Debarment

Supplier warrants and represents that it is not debarred under the Generic Drug
Enforcement Act of 1992, 21 U.S.C. 335[a] (the “Generic Drug Enforcement Act”),
and that it has not been convicted of a crime for which it could be debarred
under the Generic Drug Enforcement Act. In connection with the Product, the
Supplier further warrants and represents, in that it shall not use in any
capacity the services of any person debarred under the Generic Drug Enforcement
Act, or convicted of a crime for which a person can be debarred under the
Generic Drug Enforcement Act.



--------------------------------------------------------------------------------

11. Choice of Law; Venue; Miscellaneous

 

  a. This Quality Agreement shall be construed and the relationship between the
parties determined in accordance with the laws of the State of Delaware, without
regard to the conflicts of law principles thereof, and excluding the 1980 U.N.
Convention on Contracts for the International State of Goods. This Quality
Agreement is made subject to the laws of the State of Delaware, without
reference to principles of conflicts of laws, and excluding the 1980 U.N.
Convention on Contracts for the International Sale of Goods. Each party agrees
that suit may be instituted at any federal court in the Eastern District of
Pennsylvania or in state court in Leheigh County in the Commonwealth of
Pennsylvania and each waives any objection which such party may now or hereafter
have to the laying of the venue of any such action, suit or proceeding, and
irrevocably submits to the jurisdiction of any such court. Any and all service
of process and any other notice in any such action, suit or proceeding shall be
effective against a party if given as provided in Section 13.6 of the Supply
Agreement.

 

  b. All appendices to this Quality Agreement are attached hereto and
incorporated herein by reference. In this Quality Agreement, unless the contrary
intention appears: (a) the words “including” and “include” mean “including, but
not limited to”; (b) the singular includes the plural and vice versa; (c) a
reference to a person or entity (including Supplier or Transcept) includes a
reference to the person’s executors, administrators, successors, substitutes and
assigns; and (f) headings are for reference only and do not form part of this
contract.

 

12. Security Policy

Supplier agrees to comply with the Security Policy attached hereto as Appendix
3.



--------------------------------------------------------------------------------

13. Quality Responsibilities Table

Table Key: N = Not Applicable

 

§

  

Responsibilities

   N    Transcept    Sharp   

[***]

        

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

§

  

Responsibilities

   N    Transcept    Sharp   

[***]

        

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

§

  

Responsibilities

   N    Transcept    Sharp   

[***]

        

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

§

  

Responsibilities

   N    Transcept    Sharp   

[***]

        

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

§

  

Responsibilities

   N    Transcept    Sharp   

[***]

        

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

§

  

Responsibilities

   N    Transcept    Sharp   

[***]

        

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

§

  

Responsibilities

   N    Transcept    Sharp   

[***]

        

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

§

  

Responsibilities

   N    Transcept    Sharp   

[***]

        

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

§

  

Responsibilities

   N    Transcept    Sharp   

[***]

        

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

APPENDIX 1: (Contacts and Responsibilities)

 

Sharp

  

Transcept

    

Quality Assurance

  

Quality Assurance

Name    Andrew Harakai    Grace Scheibner Title    Director of Quality Assurance
   Associate Director, Quality Systems Phone/Fax    610-366-8751/610-397-2145   
510-215-3571/510-215-3535 Address
(mail/delivery)    7451 Keebler Way
Allentown, PA 18106    1003 West Cutting Blvd.
Suite 110 Pt.
Richmond, CA 94804 Electronic    andrew.harakal@sharpcorporation.com   
gscheibner@transcept.com     

VALIDATION

  

VALIDATION

Name    Frank Davidowski    Grace Scheibner Title    Director of Validation   
Associate Director, Quality Systems Phone/Fax    610-366-8897/610-397-2152   
510-215-3571/510-215-3535 Address
(mail/delivery)    7451 Keebler Way
Allentown, PA 18106    1003 West Cutting Blvd,
Suite 110
Pt. Richmond, CA 94804 Electronic    Frank.davidowski@sharpcorporation.com   
gscheibner@transcept.com     

Account Manager

  

Commodity Manager

Name    Bryan Monahan    Dennie Dyer Title    Account Executive    Vice
President Operations Phone/Fax    610-366-8764    510-215-3580/510-215-3535
Address
(mail/delivery)    7451 Keebler Way
AlIontown, PA 18106    1003 West Cutting Blvd.
Suite 110
Pt. Richmond, CA 94804 Electronic    Bryan.Monahan@sharpcorporatton.com   
ddyer@transcept.com



--------------------------------------------------------------------------------

APPENDIX 2: Page 2 (Contacts and Responsibilities)

Contract Person for Notices

(including Notices of Amendment, Assignment

Termination, Resolution of Quality Issues)

 

    

Supplier

  

Transcept

Name    Marc M. Feinberg    Grace Scheibner Title    Vice President of Quality
Assurance    Associate Director, Quality Systems Phone/Fax   
610-366-8748/610-397-2126    510-215-3571/510-215-3535 Address
(mail/delivery)    7451 Keebler Way
Allentown, PA 18106   

1003 West Cutting Blvd.

Suite 110

Pt. Richmond, CA 94804

What a Copy to:

  

Supplier

  

Transcept

Name       Sharon Sakal, Ph. D. Title       Senior Director, Regulatory Affairs
Phone/Fax       510-215-3515/510-215-3535 Address
(mail/delivery)       1003 West Cutting Blvd.
Suite 110
Pt. Richmond, CA 94804 Electronic       ssakai@transcept.com



--------------------------------------------------------------------------------

APPENDIX 3: Product Security- Supplier Requirements

 

I. Keys:

 

  a. Supplier must have adequate key control measures in place to ensure the
security of any / ail areas that contain Transcept material.

 

  b. Key issuance must be documented.

 

  c. Keys must be audited.

 

  d. If keys are lost, Jocks for critical areas must be changed.

 

II. Access Control:

 

  a. General access to the facility must be controlled through:

 

  i. Designated entry point(s).

 

  ii. Visitor/non-empioyee registration.

 

  b. Building alarm

 

  i. Building must have a burglar alarm system for after-hours protection
Transcept materials.

 

III. Materials Storage:

 

  a. Transcept components/materials must be adequately isolated from materials
of third parties and secured prior to, during and after production.

 

  b. All templates/dies/stamps must be kept in locked storage containers.

 

  c. All product security materials must be kept in locked storage with access
limited to a minimal number of employees.

 

IV. Logical Security:

 

  a. Any network or workstation computer that contains Transcept materials or
information must have the password protection:

 

  i. Forced changed logon passwords.

 

  ii. Automatic inactivity passwords.

 

  b. Any LAN/WAN system containing Transcept materials must have adequate
antivirus and firewall protection.

 

  c. Any LAN/WAN system must be adequately secure from unauthorized physical
access.

 

  d. All outdated Transcept material maintained on backup media must be
destroyed on a regular basis.

 

V. Waste Material:

 

  a. All waste materials must be destroyed or defaced in accordance with
applicable laws to prevent reuse.

 

  b. Any contract waste disposal company utilized to transport and dispose of
Transcept waste materials must be contractually obligated to destroy all items
to prevent reuse.

 

VI. Reconciliation: 100 % reconciliation is required including items such as
holograms from outside sources.